Citation Nr: 0820861	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO.  

The veteran testified before the Board at a hearing held in 
September 2006.  A transcript of that hearing has been 
associated with the claims folder.  

In January 2007, this matter was remanded for additional 
development and adjudication.  

In April 2008, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge in Washington, DC.  A 
transcript of these proceedings has been associated with the 
veteran's claims file.  

Because the 10 percent evaluation for the veteran's hearing 
loss does not represent the maximum rating available for the 
condition, this claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

The VA audiometric test results are show to be productive of 
a disability picture that more nearly approximates that of 
Level XI hearing acuity in his right ear and Level III 
hearing in his left ear.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 20 
percent, but not higher for the service-connected hearing 
loss have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 
4.10, 4.85, 4.86 including Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Pursuant to recent regulatory revisions, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  

Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In letters dated in October 2003, June 2004, March 2006, and 
May 2007, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claim, including notice that a disability 
rating and effective date will be assigned if the claim is 
granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir. 2007).  

The veteran was also generally invited to send information or 
evidence to VA that might support his claim, was advised of 
the basic law and regulations governing his claim, the basis 
for the decisions regarding his claim, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the October 2003 and June 2004 RO letters did 
not meet all of the foregoing requirements described in 
Vasquez-Flores.  However, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the United States Court of Appeals for 
the Federal Circuit held that, where VA can show that the 
error did not affect the essential fairness of the 
adjudication, VCAA notice errors would not require reversal.  
To demonstrate this, VA must show that the purpose of the 
notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App.  
at 48 ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the RO 
letters specifically informed the veteran that he should 
submit evidence showing that his service-connected disability 
had increased in severity and proceeded to suggest documents 
and records that would tend to demonstrate this worsening.  
The veteran was also afforded a Statement of the Case dated 
in June 2004 that specifically set forth what was required 
for a higher evaluation for hearing loss.  38 C.F.R. § 4.85, 
4.86; Diagnostic Code 6100.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the RO letters and statement of the case forwarded 
to him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received these documents, noting in particular that 
he responded to the statement of the case by filing his 
substantive appeal the same month.  In addition, the veteran 
testified during two personal hearings dated in September 
2006 and April 2008.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increase rating claim after the 
initial decision in this case.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, two VA audiology 
examination reports, and written statements submitted by the 
veteran and his representative in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  


II. Analysis.

The instant appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The veteran's bilateral hearing loss is currently rated as 10 
percent disabling under Diagnostic Code 6100.  

The veteran's oral and written statements regarding the 
effect that his service-connected bilateral hearing loss has 
had on his life have been duly noted by the Board.  In 
evaluating service-connected hearing impairment, however, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Effective on June 10, 1999, certain regulatory changes were 
made to the criteria for evaluating audiological 
disabilities.  See 64 Fed. Reg. 25,202-210 (1999) (now 
codified at 38 C.F.R. §§ 4.85- 4.87 (2007)).  The veteran's 
current claim for service connection for his bilateral 
hearing loss was received at the RO in September 2003, and 
after June 1999, so the new regulations are for application.  

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  

The "unusual patterns of hearing impairment" include cases 
where the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or where the pure tone thresholds are 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
The evidence of record indicates that the veteran's right ear 
hearing loss fits the requirements of an unusual pattern of 
hearing impairment, as set forth hereinbelow.  

The Board also notes that Table VIa will be used when the 
examiner certifies that the use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  In this 
case, none of the audiological examiners that examined the 
veteran in connection with his claim certified that the use 
of the speech discrimination test was not appropriate because 
of language difficulties or inconsistent speech 
discrimination scores.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100.  

The objective and competent medical evidence of record in 
this case consists of two VA audiological evaluations dated 
in November 2003 and June 2007, and a private audiological 
examination dated in March 2004.  

The November 2003 VA examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
85
100
105
105
LEFT
NA
40
50
70
70

Pure tone averages were 99 in the right ear and 57.5 in the 
left ear.  Speech audiometry, revealed speech recognition 
ability of no percent in the veteran's right ear and 92 
percent in his left ear.  

The March 2004 private audiology examination revealed maximum 
pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
90
105

105
LEFT
NA
40
65

60

Speech audiometry, when indicated, revealed speech 
recognition ability of no percent in the veteran's right ear 
and 100 percent in the veteran's left ear.  

The June 2007 VA examination revealed maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
85
100
105+
105+
LEFT
       
NA
35
60
70
60

Pure tone averages were 98.75 in the right ear and 56.25 in 
the left ear.  Speech audiometry, revealed speech recognition 
ability of 0 percent in the veteran's right ear and 90 
percent in his left ear.  

Based upon the foregoing, the Board finds in this instance 
that the service-connected disability picture is productive 
findings that more nearly approximate those of hearing level 
XI in the right ear and hearing level III in the left ear.  
Given that the borderline results for both the average 
decibel loss and discrimination ability in the left ear are 
likely subject to some fluctuation due testing variations, 
the results are best interpreted in this case as being 58 for 
the puretone threshold average and 90 percent correct for 
discrimination on the left side.  

Accordingly, given the veteran's complaints and the 
exceptional nature of his hearing impairment in the right 
ear, the various tests are found correspond to Level XI 
hearing in the right ear and Level III hearing on the left 
under Table VI.  By extending the benefit of the doubt to the 
veteran in this regard, his testing results would the 
assignment of an evaluation of 20 percent, but not more for 
the service-connected bilateral hearing loss.   

The Board has carefully considered the veteran's contentions 
in this matter and the Rating Schedule provisions applicable 
to testing and evaluation of hearing loss.  Applying the 
veteran's recent audiometric results to Table VI, VIa, and 
VII of 38 C.F.R. §§  4.85, 4.86, results in a 20 percent 
evaluation for his service-connected bilateral hearing loss.  


ORDER

An evaluation of 20 percent for the service-connected 
bilateral hearing loss is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


